Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas Sexton Reg. No. 57,070 on January 26, 2021.   The claims have been amended as follows:


1.	(Currently Amended): A communication entity, comprising:
a Proxy Call Session Control Function (P-CSCF), the P-CSCF comprising:
	a transceiver operable to receive a register request from a user equipment (UE) in a visited public land mobile network (VPLMN); and
	a controller operable to:
		subscribe to location information updates from a Policy and Charging Rules Function (PCRF) in a home public land mobile network (HPLMN), when the transceiver receives the register request from the UE in the VPLMN; 
		retrieve, from the PCRF in the HPLMN based on said subscription, a network identifier (PLMN ID) for the VPLMN where the UE is currently located;
		access a database to obtain a list of local emergency numbers for the VPLMN;		; and[[,]]
		detect a non UE detectable emergency call using a local emergency number 


14.	(Currently Amended): A method performed by a communication entity comprising a Proxy Call Session Control Function (P-CSCF), the method comprising:
	receiving a register request from a user equipment (UE) in a visited public land mobile network (VPLMN);
	subscribing to location information updates from a Policy and Charging Rules Function (PCRF) in a home public land mobile network (HPLMN), when the P-CSCF receives the register request from the UE in the VPLMN;[[,]] 
	retrieving, from the PCRF in the HPLMN based on said subscription, a network identifier (PLMN ID) for the VPLMN where the UE is currently located;
	accessing a database to obtain a list of local emergency numbers for the VPLMN; 
	including the retrieved PLMN ID in the register request before forwarding the register request to a Call Session Control Function (CSCF); and[[,]]
	detecting a non UE detectable emergency call using a local emergency number 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461